DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to claims 1 & 20 , the prior art made of record does not disclose or suggest either alone or in combination “a first region at which stress is converged by the base substrate bent along a 10side surface of the display panel, located at the first side of the driving integrated circuit region ; and within the first region at which the stress is converged: a first portion and a second portion which is directly adjacent to the first portion along the first side of the driving integrated circuit chip…..an electrical ground pattern structure with which the driving integrated circuit is electrically grounded, 15wherein the electrical ground pattern ……..includes: a plurality of ground patterns each connected to the first side of the driving circuit chip in the first portion of the first region, ground patterns each inclined  with respect to the first side of the driving integrated circuit chip, in a first direction towards the second portion of the first region, and in the second portion of the first region, ground patterns each 25inclined with respect to the first side of the driving integratedLL-201709-052-1-USO-41- DY508OUS/HS21 C I047UScircuit chip, in a second direction towards the first portion of the first region” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Although Cho (as annotated in Fig. 8 of previous office action) obviously discloses, “a first portion and a second portion which is directly adjacent to the first portion along the first side of the Cho fails to explicitly disclose  “a first region at which stress is converged by the base substrate bent along a 10side surface of the display panel, located at the first side of the driving integrated circuit region ; and within the first region at which the stress is converged…” as claimed.
 It was not obvious whether Cho’s ground wiring pattern 226 (Fig. 8) would maintain the same inclination and directions of Fig. 8 with respect to the first side of the driving integrated circuit chip if it was bent with Lee’s base substrate along a side surface of the display panel. Therefore, it would not have been obvious to modify Lee with Cho to teach the above limitations as a whole in the claimed context.
With respect to claim 17, the prior art made of record does not disclose or suggest either alone or in combination “15an electrical ground pattern structure which is disposed in at least one region among the first input region, the second input region, the output region and the first region of the base substrate, the electrical ground pattern structure including:  first 20ground patterns inclined in a first direction, and second ground patterns  inclined in a second direction which is different from the first direction and towards the first ground patterns” in further combination with the additionally claimed limitations, as they are claimed by the Applicant.
Similar to claim 1 above, although Cho obviously discloses, second ground patterns  (226 on right of line 1-2 in annotated Fig. 8)  inclined in a second direction (direction along H-G ) which is whether Cho’s second ground pattern would maintain the same inclination and directions of Fig. 8 with respect to the first side of the driving integrated circuit chip if it was bent with Lee’s base substrate. Therefore, it would not have been obvious to modify Lee with Cho to teach the above limitations as a whole in the claimed context.

Claims 2-16 are allowed being dependent on claim 1.
Claims 18-19 are allowed being dependent on claim 17.

The closest prior of records are Lee et al. (US 9,664,964 B2) & Cho et al. (US 2007/0152329 A1). None of the prior arts on record teaches the allowable limitations nor would be obvious to modify without breaking the functionality of the devices.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
withinthe first region at which the stress is converged,




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB A RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI 8:00 am- 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on (517)272-1236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/K.A.R/Examiner, Art Unit 2813       

/KHAJA AHMAD/Primary Examiner, Art Unit 2813